FILED
                                                                                            COOT OF APPEALS
                                                                                                     DIVISION! 11


      IN THE COURT OF APPEALS OF THE STArififf 8 A ' 1IN                                                             TON
                                                                                            STATE OF ; r, - SI1U GTON
                                                           DIVISION II
                                                                                             B`'.        Y
                                                                                                             LITY
In re the Marriage of                                                                         No. 44 62 -2 -II


JAMELL COLLINS,


                                          Appellant,


          and



ARLENE COLLINS,                                                                          UNPUBLISHED OPINION


                                          Respondent.




          LEE, J. —         Jamell Collins appeals the trial court' s findings' designating Arlene Collins as

the primary          residential      parent    of   their      child,   I.C., because the findings do not follow the


recommendations of              the   appointed guardian ad              litem ( GAL). Jamell' s claims are without merit,


and we affirm the trial court.


                                                                  FACTS

          Jame112

                        and Arlene Collins were married in August 2008 and separated in September


2010.     Jamell filed for dissolution               of   the   marriage    in    February    2012.     The primary issue in the

dissolution trial was the parenting plan involving their child, I.C., who was three years old at the

time. Both Jamell and Arlene testified at trial. The GAL also testified at trial.




1
    Jamell did       not   designate the trial       court' s    findings    of   fact   as clerk' s papers on appeal.   He did,
however,       attach      the trial court' s    findings to his           notice    of appeal.       We will consider the trial
court' s findings as part of the record on appeal. See RAP 2. 4, 9. 6( b)( 1)( C).

2
    We   use   the   parties'   first   names   for clarity      and mean no        disrespect      by doing   so.
No. 44762 -2 -II



           The GAL testified that he did not feel that Jamell engaged in an abusive use of conflict,

although     he did     state "   it could be argued that [ Jamell' s actions] amounted to abusive use of


conflict."     1 Report     of    Proceedings ( RP) at 18.            The GAL also testified that both parents could


properly     care    for I.C.   Ultimately, the GAL recommended that Jamell be designated the primary

residential parent.



           After trial, the trial court        entered   detailed findings        of   fact.   The trial court found " the


testimony     of    Arlene Collins     credible and      the   testimony    of   Jamell Collins    not credible."   Clerk' s


Papers ( CP) at 99. The trial court reiterated this finding throughout its order. The trial court also

found ( 1) that Jamell intentionally and with malice made material representations to mislead the

trial   court, (   2) that Jamell intentionally and with malice aforethought refused to abide by a lawful

court order        granting Arlene     residential   time, ( 3)   that Jamell interfered with Arlene' s relationship

with    I. C., and ( 4) that Jamell engaged in an abusive use of conflict which created the danger of


serious     damage to the          child' s   psychological       development.         The trial court supported these


findings with a nonexhaustive list of material misrepresentations Jamell made to the court.

                                                                                                                           3
           The trial    court also made        detailed findings regarding the factors in RCW 26. 09. 187( 3).


The trial court found that I.C. was strongly bonded with both parents, and this factor weighed




3
    RCW 26.09. 187( 3) states:
            a) The court shall make residential provisions for each child which encourage
           each parent to maintain a loving, stable, and nurturing relationship with the child,
           consistent with the child' s developmental level and the family' s social and
           economic circumstances. The child' s residential schedule shall be consistent with
           RCW 26. 09. 191.         Where the limitations of RCW 26. 09. 191 are not dispositive of
           the child' s residential schedule, the court shall consider the following factors:
                    i) The relative strength, nature, and stability of the child' s relationship
           with each parent;




                                                                  2
No. 44762 -2 -II




equally between the           parents.     The trial court also found that Jamell and Arlene had previously

agreed to share parenting responsibilities, that Jamell abrogated this agreement in bad faith, and

that this factor       weighed      in favor      of   Arlene because      she   continually " attempted to share the


parenting of the child and to foster a positive parent -child relationship between the child and

Jamell Collins."         CP   at   106.    The trial court determined that while Arlene had some instability

issues in the past affecting parenting functions, those instability issues had been remedied to

allow   her to    fully   meet     the    needs and      parenting functions relating to I.C., and that this factor


weighed     in favor    of   Arlene      being   the primary    residential parent.   The trial court then considered


the emotional needs and developmental needs of the child and found that it is in I.C.' s best

interest to have substantial contact with both parents, but that this factor weighed in favor of


Arlene because of the trial court' s duty to minimize the child' s exposure to harmful parental

conflict.   The trial court recognized that the child had a relationship with the child of Jamell' s

fiance, but that this factor weighed in favor of Arlene because Arlene lived with her parents and

near    Jamell'   s   parents,      which        allowed    I.C.   to   maintain relationships   with   both   sets   of



                      ii) The      agreements       of      provided they were entered into
                                                          the   parties,

         knowingly and voluntarily;
                  iii) Each parent' s past and potential for future performance of parenting functions
         as defined in RCW 26. 09. 004( 3), including whether a parent has taken greater

         responsibility for performing parenting functions relating to the daily needs of the child;
                      iv) The emotional needs and developmental level of the child;
                      v) The child' s relationship with siblings and with other significant adults, as well
         as the child' s involvement with his or her physical surroundings, school, or other
         significant activities;

                      vi) The wishes of the parents and the wishes of a child who is sufficiently mature
         to express reasoned and independent preferences as to his or her residential schedule;
                      vii) Each parent' s employment schedule and shall make accommodations
         consistent with those schedules.
                      Factor ( i) shall be given the greatest weight.




                                                                   3
No. 44762 -2 -II



grandparents.      The trial court substantially adopted the wishes of Arlene with regard to the

residential schedule because Jamell lacked credibility. And, the trial court found that both Jamell

and Arlene had employment schedules that allowed them to parent I.C. and that this factor

weighed equally between both parents

          Based   on   its findings, the trial   court   designated Arlene   as   the " primary   parent."   CP at


105. Jamell appeals.


                                                     ANALYSIS


          Jamell argues that the trial court erred by designating Arlene as the primary parent and by

finding   that Jamell engaged      in   abusive use of conflict.   Specifically, he argues that the trial court

erred because the guardian ad litem ( GAL) recommended that I. C. live with Jamell and the GAL

stated that there was no abusive use of conflict. We affirm the trial court.


          As an initial matter, Jamell has failed to designate the final parenting plan as part of the

record on appeal. Accordingly, we are necessarily limited in the scope of our review. Bulzomi v.

Dep' t   of Labor &     Indus., 72 Wn.      App.    522, 525, 864 P. 2d 996 ( 1994) (     holding that it is the

appellant' s   responsibility to   perfect    the   record on appeal).   We recognize that the trial court' s


oral ruling has been provided to the court, but a trial court' s oral ruling is relevant only so far is it

aids us in interpreting an ambiguous written order. State v. Hescock, 98 Wn. App. 600, 605 -06,

989 P. 2d 1251 ( 1999).      Based on the limitations presented by the record, our review is limited to

the question of whether the trial court abused its discretion by disregarding the GAL' s finding

that there was no abusive use of conflict and the GAL' s recommendation that Jamell be


designated the primary residential parent.




                                                           4
No. 44762 -2 -II



         We review decisions regarding parenting plans for an abuse of discretion. In re Marriage

of Littlefield, 133 Wn.2d 39, 46, 940 P. 2d 1362 ( 1997). The trial court abuses its discretion if its


decision is based      on untenable       grounds or untenable reasons.              Littlefield, 133 Wn.2d at 46 -47.


We    defer   to the trial court    on witness   credibility      and   the   persuasiveness of       the   evidence.   In re


Marriage of Akon, 160 Wn.               App.   48, 57, 248 P. 3d 94 ( 2011).               Further, the trial court may

disregard the GAL' s recommendations if other evidence does not support them or if it finds other

evidence      more   convincing.        Fernando   v.   Nieswandt, 87 Wn.            App.     103, 107, 940 P. 2d 1380,


review denied, 133 Wn.2d 1014 ( 1997).


         Jamell argues that the trial court abused its discretion by disregarding the GAL' s findings

and recommendations          because the GAL            was   a neutral   party.      But this argument rests on the


credibility and the strength of the evidence, two issues solely within the purview of the trial

court.   Here, the trial    court made      detailed findings supporting the               reasons   for its decision. And


these findings were based on explicit credibility findings. Moreover, the trial court' s findings are

not   wholly contrary to the GAL'           s recommendations.            The GAL recommended that Jamell be

designated the primary           residential    parent    solely because            I.C.   had been living with him.

However, the evidence also showed, and the trial court found, that had Jamell honored the


parenting     agreement,    there   would   have been     equal residential arrangements.              Also, the GAL did


not   say that Arlene   could not or should not          be designated        as   the primary   residential parent.     The


GAL testified that Jamell did not engage in abusive use of conflict. However, he also recognized

that Jamell' s actions could be considered abusive use of conflict and left it to the court to make

the   ultimate   decision   on   that   finding. Accordingly, we cannot say that the trial court abused its

discretion by failing to follow the recommendations of the GAL.



                                                              5
No. 44762 -2 -II



        We affirm.


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2. 06. 040, it is so ordered.




We concur:




                                               6